Exhibit 10.4

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of December 29, 2017 by
and among Emmaus Life Sciences, Inc., a Delaware corporation (the “Company”, and
together with each of the undersigned direct and indirect Subsidiaries from time
to time and any other Person who becomes a party to this Agreement by execution
of a joinder in the form of Exhibit A attached hereto being hereinafter
sometimes referred to individually as a “Debtor” and, collectively, as the
“Debtors”), and GPB Debt Holdings II LLC, a limited liability company, in its
capacity as Collateral Agent and Purchaser (together with its successors and
assigns, the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement (as hereafter defined), the Secured
Party will purchase from the Company certain senior secured notes each issued by
the Company (such notes, together with any promissory notes or other securities
issued in exchange or substitution therefor or replacement thereof, and as any
of the same may be amended, supplemented, restated or modified and in effect
from time to time, the “Notes”); and

 

WHEREAS, the Notes are being acquired by the Secured Party, and the Secured
Party has made certain financial accommodations to the Company pursuant to a
Purchase Agreement dated as of the date hereof between the Company and the
Secured Party (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”); and

 

WHEREAS, each Debtor will derive substantial benefit and advantage from the
financial accommodations to the Company set forth in the Purchase Agreement and
the Notes, and it will be to each such Debtor’s direct interest and economic
benefit to assist the Company in procuring said financial accommodations from
the Secured Party; and

 

WHEREAS, to induce the Secured Party to enter into the Purchase Agreement and
purchase the Notes, Debtor will pledge and grant a security interest in all of
its right, title and interest in and to the Collateral (as hereinafter defined)
as security for its Obligations for the benefit of the Secured Party and its
successors and assigns.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Definitions.  Capitalized
terms used herein without definition and defined in the Purchase Agreement are
used herein as defined therein.  In addition, as used herein:

 

“Accounts” means any “account,” as such term is defined in the UCC, and, in any
event, shall include, without limitation, “supporting obligations” as defined in
the UCC.

 

“Applicable Laws” means all applicable statutes, rules, ordinances, regulations,
guidance documents, contract terms, and other requirements of all applicable
Governmental Authorities

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC.

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the UCC.

 

--------------------------------------------------------------------------------


 

“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof, any supply agreements,
contract manufacturing agreements, quality agreements, and other agreements
necessary for the manufacture and sale of finished drug products, and agreements
to provide prescription rebates to health plans in exchange for coverage by the
plan, to the extent transferrable.

 

“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto (if any), and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of a Debtor.

 

“Documents” means any “documents,” as such term is defined in the UCC, and shall
include, without limitation, all documents of title (as defined in the UCC),
bills of lading or other receipts evidencing or representing Inventory or
Equipment.

 

“Equipment” means any “equipment,” as such term is defined in the UCC and, in
any event, shall include, Motor Vehicles.

 

“Event of Default” shall have the meaning set forth in the Notes.

 

“Excluded Assets” means each of the following: (1) any lease, license or other
agreement or any property subject to a capital lease, purchase money security
interest or similar arrangement, to the extent that a grant of a Lien thereon in
favor of Secured Party would violate or invalidate such lease, license,
agreement or capital lease, purchase money security interest or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Debtors), so long as such provision exists and so long as such
lease, license or agreement was not entered into in contemplation of
circumventing the obligation to provide Collateral hereunder or in violation of
the Purchase Agreement, other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law including the bankruptcy code, or principles of equity.

 

“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, and, in any event, shall include, without limitation, all right,
title and interest in or under any Contract, models, drawings, materials and
records, claims, literary rights, goodwill, rights of performance, Copyrights,
Trademarks, Patents, know-how, methods, formulas, processes, procedures,
policies, New Drug Applications, EU Marketing Authorisation
Applications, Investigational New Drug Applications, Drug Master Files, orphan
drug designations, licenses, certificates, registrations, listings, approvals,
clearances, authorizations, permits, and supplements or amendments thereto, any
other rights or authorizations conferred by a Governmental Authority or any
other Person to the extent transferrable, warranties, rights under insurance
policies and rights of indemnification.

 

“Goods” means any “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
or any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administration powers or functions of or pertaining to government over any
Debtor or any of its subsidiaries, or any of their respective properties, assets
or undertakings.

 

“Instruments” means any “instrument,” as such term is defined in the UCC, and
shall include, without limitation, promissory notes, drafts, bills of exchange,
trade acceptances, letters of credit, letter of credit rights (as defined in the
UCC), and Chattel Paper.

 

“Inventory” means any “inventory,” as such term is defined in the UCC.

 

“Investment Property” means any “investment property”, as such term is defined
in the UCC.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Debtors from time to time owed or owing under or in respect of this
Agreement, the Purchase Agreement, the Notes, any of the other Security
Documents and any of the other Transaction Documents, as the case may be,
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding.

 

“Lien” has the meaning set forth in the Purchase Agreement.

 

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

 

“Mortgage” has the meaning set forth in Section 2(h).

 

“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
inventions subject to the patents and patent applications listed on Schedule IV
attached hereto (if any), and the reissues, divisions, continuations, renewals,
extensions and continuations-in-part of any of the foregoing, and all income,
royalties, damages and payments now or hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages and
payments for past, present and future infringements of any of the foregoing and
the right to sue for past, present and future infringements of any of the
foregoing.

 

“Permitted Indebtedness” has the meaning set forth in the Notes.

 

“Proceeding” means an action, claim, demand, cause of action, chose in action,
suit, inquiry, arbitration, audit, hearing, prosecution, contest, examination,
litigation, enforcement, investigation, notice of criminal investigation, or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition, and whether criminal, civil, administrative,
investigative, or appellate), whether commenced or threatened.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), and
(c) any and all other amounts from time to time paid or payable under, in
respect of or in connection with any of the Collateral.

 

3

--------------------------------------------------------------------------------


 

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.

 

“Security Documents” means this Agreement and any other documents securing the
Liens of the Secured Party hereunder.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by a Debtor, other than software embedded in any category of
Goods, including, without limitation, all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which
(a) more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (b) is under the actual control of the
Company.

 

“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto (if any) and
renewals thereof, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages and payments for past, present and future
infringements of any of the foregoing and the right to sue for past, present and
future infringements of any of the foregoing.

 

“Transaction Documents” means the Purchase Agreement, the Notes, the Security
Documents, the Warrants and any other related agreements.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the Uniform Commercial
Code is used to define any term herein and such term is defined differently in
different Articles or Divisions of the Uniform Commercial Code, the definition
of such term contained in Article or Division 9 shall govern.

 

Section 2.                                           Representations, Warranties
and Covenants of Debtors.  Each Debtor represents and warrants to, and covenants
with, the Secured Party as follows:

 

(a)                                 Such Debtor has or will have rights in and
the power to transfer the Collateral in which it purports to grant a security
interest pursuant to Section 3 hereof (subject, with respect to after acquired
Collateral, to such Debtor acquiring the same) and no Lien other than Permitted
Indebtedness exists or will exist upon such Collateral at any time.  Such Debtor
shall comply with all procedures required to assign rights in any Collateral to
Secured Party and in any government contract to Secured Party in accordance with
41 U.S.C. § 6305(b), including but not limited to filing written notice of the
assignment and a copy of the instrument of assignment to the appropriate
government personnel.

 

(b)                                 Such Collateral has been, is, and at all
times will continue to comply with all Applicable Laws and other requirements of
a Governmental Authority, including requirements imposed on such Collateral
through an agreement with a Governmental Authority, such as timely payment of
rebates.  Such Collateral has been and shall continue to be in good and useable
form.

 

4

--------------------------------------------------------------------------------


 

(c)                                  This Agreement is effective to create in
favor of Secured Party a valid security interest in and Lien upon all of such
Debtor’s right, title and interest in and to the Collateral upon (i) the filing
of appropriate UCC financing statements in the jurisdictions listed on Schedule
I attached hereto, (ii) the execution of a deposit account control agreement
(iii) filings in the United States Patent and Trademark Office, or United States
Copyright Office with respect to Collateral that is Patents and Trademarks, or
Copyrights, as the case may be, (iv) the filing of the Mortgages in the
jurisdictions listed on Schedule I hereto, (v) the security interest created
hereby being noted on each certificate of title evidencing the ownership of any
Motor Vehicle in accordance with Section 4.1(d) hereof and (vi) delivery to the
Secured Party or its Representative of Instruments duly endorsed by such Debtor
or accompanied by appropriate instruments of transfer duly executed by such
Debtor with respect to Instruments not constituting Chattel Paper, such security
interest will be a duly perfected first priority perfected security interest
(subject to Permitted Indebtedness) in all of the Collateral.

 

(d)                                 All of the Equipment, Inventory and Goods,
as well as all associated documents and records relating the Collateral,
including regulatory documents and records, and documents and records required
to be maintained pursuant to the requirements of the U.S. Food and Drug
Administration and other Governmental Authorities, and records and documents
required to be maintained under Applicable Laws, owned by such Debtor are
located at the places as specified on Schedule I attached hereto.  Except as
disclosed on Schedule I, none of the Collateral is in the possession of any
bailee, warehousemen, processor or consignee.  Schedule I discloses such
Debtor’s name as of the date hereof as it appears in official filings in the
state or province, as applicable, of its incorporation, formation or
organization, the type of entity of such Debtor (including corporation,
partnership, limited partnership or limited liability company), organizational
identification number issued by such Debtor’s state of incorporation, formation
or organization (or a statement that no such number has been issued), such
Debtor’s state or province, as applicable, of incorporation, formation or
organization and the chief place of business, chief executive office and the
office where such Debtor keeps its books and records and the states in which
such Debtor conducts its business.  Such Debtor has only one state or province,
as applicable, of incorporation, formation or organization. Such Debtor does not
do business and has not done business during the past five (5) years under any
trade name or fictitious business name except as disclosed on Schedule II
attached hereto.

 

(e)                                  Schedules III, IV and V contain complete
and accurate lists as of the date hereof of all (i) registered copyrights and
applications therefor; (ii) patents and pending applications therefor;
(iii) registered trademarks and service marks and applications therefor; and
(iv) all unregistered trademarks and service marks that are material to the
operations of the business of such Debtor; in each case owned by such Debtor. No
Copyrights, Patents or Trademarks listed on Schedules III, IV and V,
respectively, if any, have been adjudged invalid or unenforceable or have been
canceled, in whole or in part, or are not presently subsisting.  Each of such
Copyrights, Patents and Trademarks (if any) is valid and enforceable.  Such
Debtor is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to each of such Copyrights, Patents and Trademarks,
identified on Schedules III, IV and V, as applicable, as being owned by such
Debtor, free and clear of any liens, charges and encumbrances, including without
limitation licenses, shop rights and covenants by such Debtor not to sue third
persons.  Such Debtor has adopted, used and is currently using, or has a current
bona fide intention to use, all of such Trademarks.  Such Debtor has no notice
of any suits or actions commenced or threatened with reference to the
Copyrights, Patents or Trademarks owned by it.

 

(f)                                   Schedule X contains a complete and
accurate list, as of the date hereof of all General Intangibles.  Such General
Intangibles are (or will be once filed) valid and in full force and effect and
will continue to be upon each Closing, as that term is defined in the
Transaction Documents, and the Secured Party’s exercise of its rights under the
Transaction Documents.  There have been no occurrences, events, or Proceedings
that are or have taken place, are pending, are under investigation, or that are,
to the Company’s knowledge, threatened, which has resulted in or would
reasonably be expected to result in the

 

5

--------------------------------------------------------------------------------


 

limitation, modification, revocation, withdrawal, cancellation, lapse, integrity
review, suspension, or any other material adverse action against any General
Intangible.  No Debtor has received written notice that any Governmental
Authority has taken, is taking, or intends to take action to limit, suspend,
modify, withdraw, cancel, lapse, subject to an integrity review, revoke, or
otherwise adversely impact any General Intangibles and the Company has no
knowledge that any such Governmental Authority is considering such action,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each Debtor has timely filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions, filings, and supplements or
amendments as required by any Applicable Laws or pursuant to the terms of any
General Intangibles.  All such reports, documents, forms, notices, applications,
records, claims, submissions, filings and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). Each Debtor has timely
paid all applicable rebates, fees and charges with respect all General
Intangibles, in full.

 

(g)                                  Each Debtor agrees to deliver to the
Secured Party an updated Schedule I, II, III, IV, Vand/or VI within five
(5) Business Days of any change thereto.

 

(h)                                 All depositary and other accounts including,
without limitation, Deposit Accounts, securities accounts, brokerage accounts
and other similar accounts, maintained by each Debtor are described on Schedule
VI hereto, which description includes for each such account the name of the
Debtor maintaining such account, the name, address and telephone and telecopy
numbers of the financial institution at which such account is maintained, the
account number and the account officer, if any, of such account.  No Debtor
shall open any new Deposit Accounts, securities accounts, brokerage accounts or
other accounts unless such Debtor shall have given Secured Party ten
(10) Business Days’ prior written notice of its intention to open any such new
accounts.  Each Debtor shall deliver to Secured Party a revised version of
Schedule VI showing any changes thereto within five (5) Business Days of any
such change.  Each Debtor hereby authorizes the financial institutions at which
such Debtor maintains an account to provide Secured Party with such information
with respect to such account as Secured Party from time to time reasonably may
request, and each Debtor hereby consents to such information being provided to
Secured Party.  In addition, all of such Debtor’s depositary, security,
brokerage and other accounts including, without limitation, Deposit Accounts
shall be subject to the provisions of Section 4.5 hereof.

 

(i)                                     Such Debtor does not own any Commercial
Tort Claim except for those disclosed on Schedule VII hereto (if any).

 

(j)                                    Such Debtor does not have any interest in
real property with respect to real property except as disclosed on Schedule VIII
(if any).  Each Debtor shall deliver to Secured Party a revised version of
Schedule VIII showing any changes thereto within ten (10) Business Days of any
such change.  Except as otherwise agreed to by Secured Party, all such interests
in real property with respect to such real property are subject to a mortgage
and deed of trust (in form and substance satisfactory to Secured Party) in favor
of Secured Party (hereinafter, a “Mortgage”).

 

(k)                                 Each Debtor shall duly and properly record
each interest in real property held by such Debtor except with respect
to easements, rights of way, access agreements, surface damage
agreements, surface use agreements or similar agreements that such Debtor, using
prudent customs and practices in the industry in which it operates, does not
believe are of material value or material to the operation of such Debtor’s
business or, with respect to state and federal rights of way, are not capable of
being recorded as a matter of state and federal law.

 

(l)                                     All Equipment (including, without
limitation, Motor Vehicles) owned by a Debtor and subject to a certificate of
title or ownership statute is described on Schedule IX hereto.

 

6

--------------------------------------------------------------------------------


 

(m)                             The Collateral is all that is necessary,
required, and useful for the operation of the business of the Debtors.

 

Section 3.                                           Collateral.  As collateral
security for the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, each Debtor hereby pledges and
grants to the Secured Party a Lien on and security interest in and to all of
such Debtor’s right, title and interest in the following properties and assets
of such Debtor, whether now owned by such Debtor or hereafter acquired and
whether now existing or hereafter coming into existence and wherever located,
including, but not limited a first priority Lien over collateral granted to
governmental agencies (all being collectively referred to herein as
“Collateral”):

 

(a)                                 all Instruments, together with all payments
thereon or thereunder:

 

(b)                                 all Accounts;

 

(c)                                  all Inventory;

 

(d)                                 all General Intangibles (including payment
intangibles (as defined in the UCC) and Software);

 

(e)                                  all Equipment;

 

(f)                                   all Documents (as defined in the UCC);

 

(g)                                  all Contracts;

 

(h)                                 all Goods;

 

(i)                                     all Investment Property, including
without limitation all equity interests now owned or hereafter acquired by such
Debtor;

 

(j)                                    all Deposit Accounts, including, without
limitation, the balance from time to time in all bank accounts maintained by
such Debtor;

 

(k)                                 all Commercial Tort Claims specified on
Schedule VII;

 

(l)                                     all Trademarks, Patents and Copyrights;

 

(m)                             all books and records pertaining to the other
Collateral, including all regulatory records, records maintain pursuant to the
requirements of the U.S. Food and Drug Administration and other Governmental
Authorities, and records maintained pursuant to Applicable Laws.; and

 

(n)                                 all other tangible and intangible property
of such Debtor, including, without limitation, all interests in real property,
Proceeds, tort claims, products, accessions, rents, profits, income, benefits,
substitutions, additions and replacements of and to any of the property of such
Debtor described in the preceding clauses of this Section 3 (including, without
limitation, any proceeds of insurance thereon, insurance claims and all rights,
claims and benefits against any Person relating thereto), other rights to
payments not otherwise included in the foregoing, and all books, correspondence,
files, records, invoices and other papers, including without limitation all
tapes, cards, computer runs, computer programs, computer files and other papers,
documents and records in the possession or under the control of such Debtor, any
computer bureau or service company from time to time acting for such Debtor.

 

Notwithstanding anything to the contrary contained herein or in any Transaction
Document, in no event shall the security interest granted herein or therein
attach to any Excluded Assets.

 

7

--------------------------------------------------------------------------------


 

3.2                               Covenants; Remedies.  In furtherance of the
grant of the pledge and security interest pursuant to Section 3 hereof, each
Debtor hereby agrees with the Secured Party as follows:

Maintenance of Property; Current Line of Business. The Debtors shall use its
commercially reasonable efforts to keep all of the Collateral, which is
necessary or useful to the conduct of their businesses, in good working order
and condition, ordinary wear and tear excepted, and agree that they will not
transfer or dispose of any Collateral without the prior written consent of the
Secured Party.

 

3.3                               Delivery and Other Perfection;
Maintenance, etc.

 

(a)                                 Delivery of Instruments, Documents, Etc. 
Each Debtor shall deliver and pledge to the Secured Party or its Representative
any and all Instruments, negotiable Documents, Chattel Paper and certificated
securities (accompanied by stock powers executed in blank, which stock powers
may be filled in and completed at any time upon the occurrence of any Event of
Default) duly endorsed and/or accompanied by such instruments of assignment and
transfer executed by such Debtor in such form and substance as the Secured Party
or its Representative may request; provided, that so long as no Event of Default
shall have occurred and be continuing, each Debtor may retain for collection in
the ordinary course of business any Instruments, negotiable Documents and
Chattel Paper received by such Debtor in the ordinary course of business, and
the Secured Party or its Representative shall, promptly upon request of a
Debtor, make appropriate arrangements for making any other Instruments,
negotiable Documents and Chattel Paper pledged by such Debtor available to such
Debtor for purposes of presentation, collection or renewal (any such arrangement
to be effected, to the extent deemed appropriate by the Secured Party or its
Representative, against a trust receipt or like document). If a Debtor retains
possession of any Chattel Paper, negotiable Documents or Instruments pursuant to
the terms hereof, such Chattel Paper, negotiable Documents and Instruments shall
be marked with the following legend: “This writing and the obligations evidenced
or secured hereby are subject to the security interest of GPB Debt Holdings II
LLC, in its capacity as Collateral Agent for the benefit of the Purchaser, as
secured party.”

 

(b)                                 Other Documents and Actions.  Subject to the
rights of holders of permitted Liens, each Debtor shall give, execute, deliver,
file and/or record any financing statement, registration, notice, instrument,
document, agreement, Mortgage or other papers that may be necessary or desirable
(in the reasonable judgment of the Secured Party or its Representative) to
create, preserve, perfect or validate the security interest granted pursuant
hereto (or any security interest or mortgage contemplated or required hereunder,
including with respect to Section 2(h) of this Agreement) or to enable the
Secured Party or its Representative to exercise and enforce the rights of the
Secured Party hereunder with respect to such pledge and security interest,
provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of clause (e) below.
 Notwithstanding the foregoing each Debtor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file in any filing office in
any jurisdiction any initial financing statements (and other similar filings or
registrations under other applicable laws and regulations pertaining to the
creation, attachment, or perfection of security interests) and amendments
thereto that (a) indicate the Collateral (i) as all assets of such Debtor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(i) whether such Debtor is an organization, the type of organization and any
organization identification number issued to such Debtor, and (ii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates.  Each Debtor agrees to furnish
any such information to the Secured Party promptly upon request.  Each Debtor
also ratifies its authorization for the Secured Party to have filed in any
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Books and Records.  Each Debtor (or a
Company on behalf of a Debtor) shall maintain at its own cost and expense
complete and accurate books and records of the Collateral, including, without
limitation, regulatory records, records required by the U.S. Food and Drug
Administration and other Governmental Authorities, records required and under
other Applicable Laws, a record of all payments received and all credits granted
with respect to the Collateral and all other dealings with the Collateral.  Upon
the occurrence and during the continuation of any Event of Default, each Debtor
shall deliver and turn over any such books and records (or true and correct
copies thereof) to the Secured Party or its Representative at any time on
demand.  Each Debtor shall permit any Representative of the Secured Party to
inspect such books and records at any time during reasonable business hours and
will provide photocopies thereof at such Debtor’s expense to the Secured Party
upon request of the Secured Party.

 

(d)                                 Motor Vehicles.  Each Debtor shall, promptly
upon acquiring same, cause the Secured Party to be listed as the lienholder on
each certificate of title or ownership covering any items of Equipment,
including Motor Vehicles, having a value in excess of $50,000 individually or in
the aggregate for all such items of Equipment of the Debtor, or otherwise comply
with the certificate of title or ownership laws of the relevant jurisdiction
issuing such certificate of title or ownership in order to properly evidence and
perfect Secured Party’s security interest in the assets represented by such
certificate of title or ownership.

 

(e)                                  Notice to Account Debtors; Verification. 
(i) Subject to the rights of holders of Permitted Liens, upon the occurrence and
during the continuance of any Event of Default or if any rights of set-off
(other than set-offs against an Account arising under the Contract giving rise
to the same Account) or contra accounts may be asserted, upon request of the
Secured Party or its Representative, each Debtor shall promptly notify (and each
Debtor hereby authorizes the Secured Party and its Representative so to notify)
each account debtor in respect of any Accounts or Instruments or other Persons
obligated on the Collateral that such Collateral has been assigned to the
Secured Party hereunder, and that any payments due or to become due in respect
of such Collateral are to be made directly to the Secured Party, and (ii) the
Secured Party and its Representative shall have the right at any time or times
to make direct verification with the account debtors or other Persons obligated
on the Collateral of any and all of the Accounts or other such Collateral.

 

(f)                                   Intellectual Property.  If such Debtor
shall (i) obtain rights to any new patentable inventions, any registered
Copyrights or any Patents or Trademarks, or (ii) become entitled to the benefit
of any registered Copyrights or any Patents or any registered Trademarks or
unregistered Trademarks material to the operations of the business of such
Debtor or any improvement on any Patent, the provisions of this Agreement above
shall automatically apply thereto and such Debtor shall give to Secured Party
prompt written notice thereof.  Each Debtor hereby authorizes Secured Party to
modify this Agreement by amending Schedules III, IV and V, as applicable, to
include any such registered Copyrights or any such Patents and Trademarks.  Each
Debtor shall have the duty (i) to prosecute diligently any patent, trademark, or
service mark applications pending as of the date hereof or hereafter, (ii) to
preserve and maintain all rights in the Copyrights, Patents and Trademarks, to
the extent material to the operations of the business of such Debtor and
(iii) to ensure that the Copyrights, Patents and Trademarks are and remain
enforceable, to the extent material to the operations of the business of such
Debtor.  Any expenses incurred in connection with such Debtor’s obligations
under this Section 4.1(f) shall be borne by such Debtor.  Except for any such
items that a Debtor reasonably believes (using prudent industry customs and
practices) are no longer necessary for the on-going operations of its business,
no Debtor shall abandon any material right to file a patent, trademark or
service mark application, or abandon any pending patent, trademark or service
mark application or any other Copyright, Patent or Trademark without the prior
written consent of Secured Party, which consent shall not be unreasonably
withheld.

 

9

--------------------------------------------------------------------------------


 

(g)                                  Further Identification of Collateral.  Each
Debtor will, when and as often as requested by the Secured Party or its
Representative, furnish to the Secured Party or such Representative, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party or its
Representative may reasonably request, all in reasonable detail.

 

(h)                                 Investment Property.  Each Debtor will take
any and all actions required or reasonably requested by the Secured Party, from
time to time, to (i) cause the Secured Party to obtain exclusive control of any
Investment Property owned by such Debtor in a manner acceptable to the Secured
Party and (ii) obtain from any issuers of Investment Property and such other
Persons, for the benefit of the Secured Party, written confirmation of the
Secured Party’s control over such Investment Property.  For purposes of this
Section 4.1(h), the Secured Party shall have exclusive control of Investment
Property if (i) such Investment Property consists of certificated securities and
a Debtor delivers such certificated securities to the Secured Party (with
appropriate endorsements if such certificated securities are in registered
form); (ii) such Investment Property consists of uncertificated securities and
either (x) a Debtor delivers such uncertificated securities to the Secured Party
or (y) the issuer thereof agrees, pursuant to documentation in form and
substance satisfactory to the Secured Party, that it will comply with
instructions originated by the Secured Party without further consent by such
Debtor, and (iii) such Investment Property consists of security entitlements and
either (x) the Secured Party becomes the entitlement holder thereof or (y) the
appropriate securities intermediary agrees, pursuant to the documentation in
form and substance satisfactory to the Secured Party, that it will comply with
entitlement orders originated by the Secured Party without further consent by
any Debtor.

 

(i)                                     Commercial Tort Claims.  Each Debtor
shall promptly notify Secured Party of any Commercial Tort Claim acquired by it
that concerns a claim in excess of $50,000 and unless otherwise consented to by
Secured Party, such Debtor shall enter into a supplement to this Agreement
granting to Secured Party a Lien on and security interest in such Commercial
Tort Claim.

 

3.4                               Other Liens.  Debtors will not create, permit
or suffer to exist, and will defend the Collateral against and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Liens, and will defend the right, title and interest of the Secured Party in and
to the Collateral and in and to all Proceeds thereof against the claims and
demands of all Persons whatsoever, except holders of Permitted Liens.

 

3.5                               Preservation of Rights.  Whether or not any
Event of Default has occurred or is continuing, the Secured Party and its
Representative may, but shall not be required to, take any steps the Secured
Party or its Representative deems necessary or appropriate to preserve any
Collateral or any rights against third parties to any of the Collateral,
including obtaining insurance for the Collateral at any time when such Debtor
has failed to do so, and Debtors shall promptly pay, or reimburse the Secured
Party for, all expenses incurred in connection therewith.

 

3.6                               Formation of Subsidiaries; Name Change;
Location; Bailees.

 

(a)                                 No Debtor shall form or acquire any
subsidiary unless (i) such Debtor pledges all of the stock or equity interests
of such subsidiary to the Secured Party pursuant to an agreement in a form
agreed to by the Secured Party, (ii) such subsidiary becomes a party to this
Agreement and all other applicable Security Documents and (iii) the formation or
acquisition of such Subsidiary is not prohibited by the terms of the Transaction
Documents.

 

(b)                                 No Debtor shall (i) reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the date hereof, or
(ii) otherwise change its name, identity or corporate structure, in each case,
without the prior written consent of Secured Party, which consent shall not be
unreasonably withheld.  Each Debtor will notify Secured Party promptly in
writing prior to any such change in the proposed use by such Debtor of any
tradename or fictitious business name other than any such name set forth on
Schedule II attached hereto.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Except for the sale of Inventory in the
ordinary course of business and other sales of assets expressly permitted by the
terms of the Purchase Agreement, each Debtor will keep the Collateral at the
locations specified in Schedule I.  Each Debtor will give Secured Party thirty
(30) day’s prior written notice of any change in such Debtor’s chief place of
business or of any new location for any of the Collateral.

 

(d)                                 If any Collateral is at any time in the
possession or control of any warehousemen, bailee, consignee or processor, such
Debtor shall, upon the request of Secured Party or its Representative, notify
such warehousemen, bailee, consignee or processor of the Lien and security
interest created hereby and shall instruct such Person to hold all such
Collateral for Secured Party’s account subject to Secured Party’s instructions.

 

(e)                                  Each Debtor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement relating to Secured Party’s security
interests hereunder without the prior written consent of Secured Party and
agrees that it will not do so without the prior written consent of Secured
Party, subject to such Debtor’s rights under Section 9-509(d)(2) to the UCC.

 

(f)                                   Subject to the rights of holders of
Permitted Liens, no Debtor shall enter into any Contract that restricts or
prohibits the grant to Secured Party of a security interest in Accounts, Chattel
Paper, Instruments or payment intangibles or the proceeds of the foregoing.

 

3.7                               Events of Default, Etc.  During the period
during which an Event of Default shall have occurred and be continuing, subject
to the rights of holders of Permitted Liens:

 

(a)                                 each Debtor shall, at the request of the
Secured Party or its Representative, assemble the Collateral and make it
available to Secured Party or its Representative at a place or places designated
by the Secured Party or its Representative which are reasonably convenient to
Secured Party or its Representative, as applicable, and such Debtor;

 

(b)                                 the Secured Party or its Representative may
make any reasonable compromise or settlement deemed desirable with respect to
any of the Collateral and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, any of the Collateral;

 

(c)                                  the Secured Party shall have all of the
rights and remedies with respect to the Collateral of a secured party under the
UCC (whether or not said UCC is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to: (i) exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Secured Party were the sole and absolute owner thereof (and each Debtor agrees
to take all such action as may be appropriate to give effect to such right); 
(ii) to the appointment of a receiver or receivers for all or any part of the
Collateral or business of a Debtor, whether such receivership be incident to a
proposed sale or sales of such Collateral or otherwise and without regard to the
value of the Collateral or the solvency of any person or persons liable for the
payment of the Obligations secured by such Collateral; and (iii) the right to
take ownership of regulatory collateral, such as NDAs, INDs, DMFs, orphan drug
designations, other licenses/permits, product/component inventory, and contracts
with payors. Each Debtor hereby consents to the appointment of such receiver or
receivers, waives any and all defenses to such appointment and agrees that such
appointment shall in no manner impair, prejudice or otherwise affect the rights
of Secured Party under this Agreement.  Each Debtor hereby expressly waives
notice of a hearing for appointment of a receiver and the necessity for bond or
an accounting by the receiver;

 

11

--------------------------------------------------------------------------------


 

(d)                                 the Secured Party or its Representative in
its discretion may, in the name of the Secured Party or in the name of a Debtor
or otherwise, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;

 

(e)                                  the Secured Party or its Representative may
take immediate possession and occupancy of any premises owned, used or leased by
a Debtor and exercise all other rights and remedies which may be available to
the Secured Party;

 

(f)                                   the Secured Party may, upon reasonable
notice (such reasonable notice to be determined by Secured Party in its sole and
absolute discretion, which shall not be less than ten (10) days), with respect
to the Collateral or any part thereof which shall then be or shall thereafter
come into the possession, custody or control of the Secured Party or its
Representative, sell, lease, license, assign or otherwise dispose of all or any
part of such Collateral, at such place or places as the Secured Party deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Secured Party or anyone else may be the
purchaser, lessee, licensee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of Debtors, any such demand, notice and right or
equity being hereby expressly waived and released.  The Secured Party may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned;

 

(g)                                  the rights, remedies and powers conferred
by this Section 4.5 are in addition to, and not in substitution for, any other
rights, remedies or powers that the Secured Party may have under any Transaction
Document, at law, in equity or by or under the UCC or any other statute or
agreement.  The Secured Party may proceed by way of any action, suit or other
proceeding at law or in equity and no right, remedy or power of the Secured
Party will be exclusive of or dependent on any other.  The Secured Party may
exercise any of its rights, remedies or powers separately or in combination and
at any time; and

 

(h)                                 each Debtor, Secured Party and each Debtor’s
bank shall enter into a deposit account control agreement in form and substance
satisfactory to Secured Party that is sufficient to give Secured Party “control”
(for purposes of Articles 8 and 9 of the Uniform Commercial Code) over such
account and which directs such bank to transfer such funds so deposited on a
daily basis, or at other times acceptable to Secured Party, to Secured Party,
either to any account maintained by Secured Party at said bank or by wire
transfer to appropriate account(s) at Secured Party. All funds deposited in such
Deposit Accounts shall immediately become subject to the security interest of
Secured Party for its own benefit, and Secured Party shall obtain the agreement
by such bank to waive any offset rights against the funds so deposited. Secured
Party shall apply all funds received by it from the Deposit Accounts to the
satisfaction of the Obligations.

 

The proceeds of each collection, sale or other disposition under this
Section 4.5 shall be applied in accordance with Section 4.8 hereof.

 

12

--------------------------------------------------------------------------------


 

3.8                               Deficiency.  If the proceeds of sale,
collection or other realization of or upon the Collateral are insufficient to
cover the costs and expenses of such realization and the payment in full of the
Obligations, Debtors shall remain jointly and severally liable for any
deficiency.

 

3.9                               Private Sale.  Each Debtor recognizes that the
Secured Party may be unable to effect a public sale of any or all of the
Collateral consisting of securities by reason of certain prohibitions contained
in the Securities Act of 1933, as amended (the “Act”), and applicable state
securities laws, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such Collateral for their own account for investment
and not with a view to the distribution or resale thereof.  Each Debtor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and each Debtor agrees that it is not commercially unreasonable for Secured
Party to engage in any such private sales or dispositions under such
circumstances.  The Secured Party shall be under no obligation to delay a sale
of any of the Collateral to permit a Debtor to register such Collateral for
public sale under the Act, or under applicable state securities laws, even if
Debtors would agree to do so.  The Secured Party shall not incur any liability
as a result of the sale of any such Collateral, or any part thereof, at any
private sale provided for in this Agreement conducted in a commercially
reasonable manner, and so long as Secured Party conducts such sale in a
commercially reasonable manner each Debtor hereby waives any claims against the
Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Obligations, even if the Secured Party accepts the first offer
received and does not offer the Collateral to more than one offeree.

 

Each Debtor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Debtor’s
expense.  Each Debtor further agrees that a breach of any of the covenants
contained in this Section 4.7 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this Section 4.7 shall be specifically enforceable against Debtors, and each
Debtor hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing.

 

3.10                        Application of Proceeds.  The proceeds of any
collection, sale or other realization of all or any part of the Collateral, and
any other cash at the time held by the Secured Party under this Agreement, shall
be applied to the Obligations in such order as Secured Party shall elect.

 

3.11                        Attorney-in-Fact.  Each Debtor hereby irrevocably
constitutes and appoints the Secured Party, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Debtor and in the name of such Debtor or in its
own name, from time to time in the discretion of the Secured Party, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to perfect or protect any
security interest granted hereunder, to maintain the perfection or priority of
any security interest granted hereunder, or to otherwise accomplish the purposes
of this Agreement, and, without limiting the generality of the foregoing, hereby
gives the Secured Party the power and right, on behalf of such Debtor, without
notice to or assent by such Debtor (to the extent permitted by applicable law),
subject to the rights of holders of Permitted Liens, to do the following:

 

(a)                                 to take any and all appropriate action and
to execute and deliver any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement;

 

13

--------------------------------------------------------------------------------


 

(b)                                 upon the occurrence and during the
continuation of an Event of Default, to ask, demand, collect, receive and give
acquittance and receipts for any and all moneys due and to become due under any
Collateral and, in the name of such Debtor or its own name or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other Instruments for the payment of moneys due under any Collateral and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Secured Party for the purpose of
collecting any and all such moneys due under any Collateral whenever payable and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by the Secured Party for the purpose
of collecting any and all such moneys due under any Collateral whenever payable;

 

(c)                                  to pay or discharge charges or liens levied
or placed on or threatened against the Collateral, to effect any insurance
called for by the terms of this Agreement and to pay all or any part of the
premiums therefor;

 

(d)                                 to direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due, and to
become due thereunder, directly to the Secured Party or as the Secured Party
shall direct, and to receive payment of and receipt for any and all moneys,
claims and other amounts due, and to become due at any time, in respect of or
arising out of any Collateral;

 

(e)                                  upon the occurrence and during the
continuation of an Event of Default, to sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts and
other Documents constituting or relating to the Collateral;

 

(f)                                   upon the occurrence and during the
continuation of an Event of Default, to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral;

 

(g)                                  upon the occurrence and during the
continuation of an Event of Default, to defend any suit, action or proceeding
brought against a Debtor with respect to any Collateral;

 

(h)                                 upon the occurrence and during the
continuation of an Event of Default, to settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, to give such
discharges or releases as the Secured Party may deem appropriate;

 

(i)                                     to the extent that a Debtor’s
authorization given in Section 4.1(b) of this Agreement is not sufficient to
file such financing statements with respect to this Agreement, with or without
such Debtor’s signature, or to file a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in such Debtor’s name such financing statements and
amendments thereto and continuation statements which may require such Debtor’s
signature;

 

(j)                                    upon the occurrence and during the
continuation of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Secured Party were the absolute owners
thereof for all purposes; and

 

14

--------------------------------------------------------------------------------


 

(k)                                 to do, at the Secured Party’s option and at
such Debtor’s expense, at any time, or from time to time, all acts and things
which the Secured Party reasonably deems necessary to protect or preserve or,
upon the occurrence and during the continuation of an Event of Default, realize
upon the Collateral and the Secured Party’s lien therein, in order to effect the
intent of this Agreement, all as fully and effectively as such Debtor might do.

 

Each Debtor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof provided the same is
performed in a commercially reasonable manner.  The power of attorney granted
hereunder is a power coupled with an interest and shall be irrevocable until the
Obligations are indefeasibly paid in full in cash and this Agreement is
terminated in accordance with Section 4.11 hereof.

 

Each Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Debtor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of Collateral provided for in Section 4.5 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

3.12                        Perfection.  Prior to or concurrently with the
execution and delivery of this Agreement, each Debtor shall:

 

(a)                                 file such financing statements, assignments
for security and other documents in such offices as may be necessary or as the
Secured Party or the Representative may request to perfect the security
interests granted by Section 3 of this Agreement;

 

(b)                                 at Secured Party’s request, deliver to the
Secured Party or its Representative the originals of all Instruments together
with, in the case of Instruments constituting promissory notes, allonges
attached thereto showing such promissory notes to be payable to the order of a
blank payee;

 

(c)                                  deliver to the Secured Party or its
Representative the originals of all Motor Vehicle Titles, duly endorsed
indicating the Secured Party’s interest therein as a lienholder, together with
such other documents as may be required consistent with Section 4.1(d) hereof to
perfect the security interest granted by Section 3 in all such Motor Vehicles
(if any).

 

3.13                        Termination; Partial Release of Collateral.  This
Agreement and the Liens and security interests granted hereunder shall not
terminate until the termination of the Purchase Agreement and the Notes and the
full and complete performance and indefeasible satisfaction of all the
Obligations (i) in respect of the Transaction Documents (including, without
limitation, the indefeasible payment in full in cash of all such Obligations)
and (ii) with respect to which claims have been asserted by the Collateral
Agent/ and or Purchaser, whereupon the Secured Party shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral to or on the
order of Debtors.  The Secured Party shall also execute and deliver to Debtors
upon such termination and at Debtors’ expense such UCC termination statements,
certificates for terminating the liens on the Motor Vehicles (if any) and such
other documentation as shall be reasonably requested by Debtors to effect the
termination and release of the Liens and security interests in favor of the
Secured Party affecting the Collateral.

 

3.14                        Further Assurances.  At any time and from time to
time, upon the written request of the Secured Party or its Representative, and
at the sole expense of Debtors, subject to the rights of holders of Permitted
Liens, Debtors will promptly and duly execute and deliver any and all such
further instruments, documents and agreements, provide any reasonably requested
assistance and information, and take such further actions as the Secured Party
or its Representative may reasonably require in order

 

15

--------------------------------------------------------------------------------


 

for the Secured Party to obtain the full benefits of this Agreement and of the
rights and powers herein granted in favor of the Secured Party, including,
without limitation, using Debtors’ best efforts to make all required filings,
submissions, and applications, seek all necessary Authorizations, and secure all
consents and approvals necessary or appropriate for the assignment to the
Secured Party of any Collateral held by Debtors or in which a Debtor has any
rights not heretofore assigned, the filing of any financing or continuation
statements under the UCC with respect to the liens and security interests
granted hereby, transferring Collateral to the Secured Party’s possession (if a
security interest in such Collateral can be perfected by possession), placing
the interest of the Secured Party as lienholder on the certificate of title of
any Motor Vehicle, and obtaining waivers of liens from landlords and
mortgagees.  Each Debtor also hereby authorizes the Secured Party and its
Representative to file any such financing or continuation statement without the
signature of such Debtor to the extent permitted by applicable law.  Debtors
shall further take all reasonably requested actions and provide all reasonably
requested assistance to enable the Secured Party to continue the operations of
the Debtors.  This assistance shall include, but shall not be limited to the
entry of the Debtors into additional agreements with the Secured Party or Person
designated by the Secured Party, such as supply, manufacturing, and quality
agreements.

 

3.15                        Limitation on Duty of Secured Party.  The powers
conferred on the Secured Party under this Agreement are solely to protect the
Secured Party’s interest in the Collateral and shall not impose any duty upon it
to exercise any such powers.  The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Secured Party nor its Representative nor any of their respective
officers, directors, employees or agents shall be responsible to Debtors for any
act or failure to act, except for gross negligence or willful misconduct. 
Without limiting the foregoing, the Secured Party and any Representative shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in their possession if such Collateral is accorded treatment
substantially equivalent to that which the relevant Secured Party or any
Representative, in its individual capacity, accords its own property consisting
of the type of Collateral involved, it being understood and agreed that neither
the Secured Party nor any Representative shall have any responsibility for
taking any necessary steps (other than steps taken in accordance with the
standard of care set forth above) to preserve rights against any Person with
respect to any Collateral.

 

Also without limiting the generality of the foregoing, neither the Secured Party
nor any Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of Debtors under or pursuant to any Contract or license, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contract or license, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

Section 4.                                           Miscellaneous.

 

4.1                               No Waiver.  No failure on the part of the
Secured Party or any of its Representatives to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by the Secured Party or any of its Representatives of any right, power
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The rights and remedies hereunder
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights and remedies provided by law.

 

16

--------------------------------------------------------------------------------


 

4.2                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

 

4.3                               Notices.  All notices, approvals, requests,
demands and other communications hereunder shall be delivered or made in the
manner set forth in, and shall be effective in accordance with the terms of, the
Purchase Agreement; provided, that, to the extent any such communication is
being made or sent to a Debtor that is not the Company, such communication shall
be effective as to such Debtor if made or sent to any Company in accordance with
the foregoing.  Debtors and Secured Party may change their respective notice
addresses by written notice given to each other party five (5) days prior to the
effectiveness of such change.

 

4.4                               Amendments, Etc.  The terms of this Agreement
may be waived, altered or amended only by an instrument in writing duly executed
by the Debtor sought to be charged or benefited thereby and the Secured Party. 
Any such amendment or waiver shall be binding upon the Secured Party and the
Debtor sought to be charged or benefited thereby and their respective successors
and assigns.

 

4.5                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the respective successors and
assigns of each of the parties hereto, provided, that no Debtor shall assign or
transfer its rights hereunder without the prior written consent of the Secured
Party.  Secured Party may assign its rights hereunder without the consent of
Debtors, in which event such assignee shall be deemed to be Secured Party
hereunder with respect to such assigned rights; provided, so long as no Event of
Default has occurred and is continuing, the Secured Party shall not assign any
of its rights hereunder to a competitor of any Company.

 

4.6                               Counterparts; Headings.  This Agreement may be
authenticated in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may
authenticate this Agreement by signing any such counterpart.  This Agreement may
be authenticated by manual signature or facsimile, .pdf or similar electronic
signature, all of which shall be equally valid. The headings in this Agreement
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.

 

4.7                               Severability.  If any provision hereof is
invalid and unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (a) the other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Secured Party and its Representative in order to carry out the intentions of the
parties hereto as nearly as may be possible and (b) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

4.8                               SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.  EACH DEBTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND EACH DEBTOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY DEBTOR IN THE COURTS
OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY A DEBTOR AGAINST SECURED
PARTY OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT

 

17

--------------------------------------------------------------------------------


 

OF, RELATED TO, OR CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
COURT IN NEW YORK, NEW YORK (AND SECURED PARTY HEREBY SUBMITS TO THE
JURISDICTION OF SUCH COURT).  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
IN ANY WAY ANY RIGHT OF SECURED PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.

 

4.9                               WAIVER OF RIGHT TO TRIAL BY JURY.  EACH DEBTOR
AND SECURED PARTY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. 
EACH DEBTOR AND SECURED PARTY AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION 5.9 AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

4.10                        Joint and Several.  The obligations, covenants and
agreements of Debtors hereunder shall be the joint and several obligations,
covenants and agreements of each Debtor, whether or not specifically stated
herein without preferences or distinction among them.

 

4.11                        Concerning Collateral Agent.  Collateral Agent shall
act in accordance with the terms of the Purchase Agreement. The Collateral Agent
may exercise or refrain from exercising any rights (including making demands and
giving notices) and take or refrain from taking any action, in accordance with
this Agreement and the Purchase Agreement. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Collateral Agent may resign and a successor Collateral
Agent may be appointed by the Purchaser. On the acceptance of appointment as the
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.

 

4.12                        No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

4.13                        ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT,
TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL
OR WRITTEN AGREEMENTS BETWEEN SECURED PARTY, THE DEBTORS, THEIR AFFILIATES AND
PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND
THIS AGREEMENT, TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS AND THE OTHER
INSTRUMENTS REFERENCED HEREIN AND THEREIN, CONTAIN THE ENTIRE UNDERSTANDING OF
THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT
AS

 

18

--------------------------------------------------------------------------------


 

SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE SECURED PARTY NOR ANY
DEBTOR MAKES ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT
TO SUCH MATTERS.  AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO UNWRITTEN
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS DISCUSSED HEREIN.  NO
PROVISION OF THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED OTHER THAN
BY AN INSTRUMENT IN WRITING SIGNED BY THE DEBTORS AND THE SECURED PARTY.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

DEBTORS:

 

 

EMMAUS LIFE SCIENCES, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name: Yutaka Niihara, MD, MPH

 

Title: Chief Executive Officer

 

 

 

 

 

EMMAUS MEDICAL, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

EMMAUS MEDICAL JAPAN, INC.,
a Japanese corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 Address:

 

 

 

EMMAUS MEDICAL EUROPE LTD.,
a U.K. corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

--------------------------------------------------------------------------------


 

 

NEWFIELD NUTRITION CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

 

GPB DEBT HOLDINGS II, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name: David Gentile

 

 

Title: Manager

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

535 West 24th Street, Floor 4

 

 

New York, NY 10011

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Joinder

Joinder to Security Agreement

 

The undersigned,                               , hereby joins in the execution
of that certain Security Agreement dated as of December 29, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) by Emmaus Life Sciences, Inc., a Delaware corporation, GPB Debt
Holdings II LLC, a limited liability company, and each other Person that becomes
a Debtor or a Secured Party (as defined therein) thereunder after the date
thereof and hereof and pursuant to the terms thereof, to and in favor of the
Secured Party.  By executing this Joinder, the undersigned hereby agrees that it
is a Debtor thereunder and agrees to be bound by all of the terms and provisions
of the Security Agreement. The undersigned represents and warrants that the
representations and warranties set forth in the Security Agreement are, with
respect to the undersigned, true and correct as of the date hereof.

 

The undersigned represents and warrants to Secured Party that:

 

(a)                                 all of the Equipment, Inventory and Goods,
as well as all associated documents and records relating the Collateral,
including regulatory documents and records and documents and records required to
be maintained pursuant to the requirements of the U.S. Food and Drug
Administration and other Governmental Authorities, and records and documents
required to be maintained under Applicable Laws, owned by such Debtor is located
at the places as specified on Schedule I and such Debtor conducts business in
the jurisdiction set forth on Schedule I;

 

(b)                                 except as disclosed on Schedule I, none of
such Collateral is in the possession of any bailee, warehousemen, processor or
consignee;

 

(c)                                  the chief place of business, chief
executive office and the office where such Debtor keeps its books and records
are located at the place specified on Schedule I;

 

(d)                                 such Debtor (including any Person acquired
by such Debtor) does not do business or has not done business during the past
five years under any tradename or fictitious business name, except as disclosed
on Schedule II;

 

(e)                                  all Copyrights, Patents and Trademarks
owned or licensed by the undersigned are listed in Schedules III, IV and V,
respectively;

 

(f)                                   all Deposit Accounts, securities accounts,
brokerage accounts and other similar accounts maintained by such Debtor, and the
financial institutions at which such accounts are maintained, are listed on
Schedule VI;

 

(g)                                  all Commercial Tort Claims of such Debtor
are listed on Schedule VII;

 

(h)                                 all interests in real property and mining
rights held by such Debtor are listed on Schedule VIII;

 

(i)                                     all Equipment (including Motor Vehicles)
owned by such debtor are listed on Schedule IX; and

 

(j)                                    all General Intangibles owned by such
debtor are listed on Schedule X.

 

--------------------------------------------------------------------------------


 

 

                                                        ,
a                               

 

 

 

By:

 

 

Title:

 

EIN:

 

--------------------------------------------------------------------------------